Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11/075277 (277). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of U.S. Patent No. 11/075277 as claimed in claims 1-18. Therefore, the claims are not patentably distinct from each other. 
Regarding claim 1, (277) discloses (claim 1) a method comprising: obtaining a Silicon Carbide (SiC) wafer comprising a first conductivity type drift layer on a first conductivity type substrate; forming a first mask layer and patterning the first mask layer on the SiC wafer; implanting ions of a second conductivity type to form a first well region; depositing a second mask layer over the first mask layer; etching the second mask layer to form a sidewall spacer over the first mask layer; subsequently implanting ions of a first conductivity type to form a source region; and subsequently removing the first mask layer and the second mask layer (claim 1).  
Regarding claim 2, (277) discloses depositing a third mask layer and patterning the third mask layer to expose the source region at a pre-defined location on the SiC wafer; and subsequently etching the source region at the pre-defined location on the SiC wafer to form a trench that removes a part of the source region or the source region entirely at the pre-defined location (claim 1 and 2).  
Regarding claim 3, (277) discloses implanting ions of the second conductivity type to form a second conductivity type plug region at the pre-defined location on the SiC wafer (claim 3).  
Regarding claim 4, (277) discloses a combination of location of the trench and the second conductivity type plug region enables a proper grounding of the first well region and removal of the source region formed in a peripheral region and from under a gate metal pad region (claim 3).  
Regarding claim 5, (277) discloses a device formed is a metal oxide semiconductor field effect transistor (MOSFET) (claim 1).  
Regarding claim 6, (277) discloses implanting ions of the second conductivity type subsequent to the formation of the sidewall spacer and before the formation of the source region to form a second well region (claim 5).  
Regarding claim 7, (277) discloses implanting ions of the second conductivity type subsequent to the formation of the sidewall spacer and subsequent to the formation of the source region to form a second well region. 
Regarding claim 14, (277) does not disclose a depth of the second conductivity type plug region exceeds a depth of the first well region. 
Parameters such as depth of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust (277) as claimed in order to a silicon carbide-based device.
 Regarding claim 15, (277) does not disclose a depth of a second conductivity type plug region exceeds a depth of the second well region.  
Parameters such as depth of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust (277) as claimed in order to a silicon carbide-based device.
Regarding claim 20, (277) discloses the second well region is formed under the source region (claim 3).

Claims 8-13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11/075277(277) in view of Kudou et al., US 2015/0001553.
 Regarding claim 8, (277) does not disclose the first mask layer and the second mask layer comprise a chemical vapor deposition (CVD) of at-least one of a silicon dioxide layer, a silicon nitride layer, a silicon oxynitride layer, and a polysilicon layer.
Kudou teaches the use silicon oxide mask deposited by CVD [0119].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 of (277), as taught by Kudou, to use the silicon oxide mask deposited by CVD in order to make silicon carbide semiconductor device with low sheet resistance [0013].
 Regarding claim 9, (277) as modified by Kudou discloses the sidewall spacer is formed by an anisotropic etching of the second mask layer ([0119], Kudou.  
Regarding claim 10, (277) as modified by Kudou discloses the first well region is formed by implanting Aluminum ions at an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) and at an implant dose ranging from 10 12 per centimeter squared to 10 15 per centimeter squared ([0124], Kudou).  
Regarding claim 11, (277) does not disclose the source region is formed by implanting Nitrogen ions or Phosphorus ions. 
Kudo teaches the use of implanting nitrogen form n-doped region [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of (277), as taught by Kudou, to use implant nitrogen ion to form the source region order to make silicon carbide semiconductor device with low sheet resistance [0013]. 
Regarding claim 12, (277) as modified by Kudou discloses the second conductivity type plug region is formed by implanting Aluminum ions at an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) and at an implant dose ranging from 10^12 per centimeter squared to 10^15  per centimeter squared (Kudou, [0124]).  
Regarding claim 13, (277) as modified by Kudou discloses the second well region is formed by implanting Aluminum ions an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) and at an implant dose ranging from 10^13 per centimeter squared to 10 ^17per centimeter squared (Kudou, [0124]).  
Regarding claim 16, (277) as modified by Kudou discloses further comprising a gate oxide layer, and a gate metal layer comprising a heavily doped polysilicon layer (Kudou, [0111]).  
Regarding claim 17, (277) as modified by Kudou does not disclose patterning the gate metal layer in a peripheral region to result in a segmented polysilicon pattern and disjointed gate fingers.
However, adjusting the shape of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of (277) and Kudou, in order to use it in device that requires such shape.    
Regarding claim 18, (277) as modified by Kudou does not disclose the gate metal layer in a peripheral region is formed as a contiguous layer.
 However, adjusting the shape of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of (277) and Kudou, in order to use it in device that requires such shape.    
 Regarding claim 19, (277) as modified by Kudou does not disclose the disjointed gate fingers comprise an electrical connection at selected locations.
However, adjusting the shape of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of (277) and Kudou, in order to use it in device that requires such shape. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartolf et al., US 2018/0350943.
   Regarding claim 1, Bartolf teaches (figs. 2, 5-17 and related text) a method comprising: obtaining a Silicon Carbide (SiC) wafer (10) comprising a first conductivity type drift layer (2, n) on a first conductivity type substrate (10, n); forming a first mask layer (42) and patterning the first mask layer on the SiC wafer (figs. 6 and 15); implanting ions of a second conductivity type (p) to form a first well region (4); depositing a second mask layer (49. Fig. 14) over the first mask layer (42); etching the second mask layer to form a sidewall spacer (49’, fig. 15) over the first mask layer; subsequently implanting ions of a first conductivity type (n) to form a source region (3); and subsequently removing the first mask layer and the second mask (fig. 9).
Regarding claim 2, Bartolf teaches depositing a third mask layer (62) and patterning the third mask layer (fig. 10) to expose the source region at a pre-defined location on the SiC wafer; and subsequently etching the source region (3, fig. 10) at the pre-defined location on the SiC wafer to form a trench that removes a part of the source region (3). 
Regarding claim 3, Bartolf teaches implanting ions (61) of the second conductivity type (p) to form a second conductivity type plug region (6) at the pre-defined location on the SiC wafer (fig. 10, 12).  
Regarding claim 4, Bartolf teaches a combination of location of the trench and the second conductivity type plug region (6) enables a proper grounding of the first well region (same structure hence capable of enabling proper grounding) and removal of the source region formed in a peripheral region and from under a gate metal pad region (fig. 12).  
Regarding claim 5, Bartolf teaches a device formed is a metal oxide semiconductor field effect transistor (MOSFET) ([0022]).  
Regarding claim 6, Bartolf teaches implanting ions (41) of the second conductivity type subsequent to the formation of the sidewall spacer (fig. 6) and before the formation of the source region (3) to form a second well region (5).  
Regarding claim 7, Bartolf teaches implanting ions of the second conductivity type (5) subsequent to the formation of the sidewall spacer (fig. 8) and subsequent to the formation of the source region (3) to form a second well region (5).  
Regarding claim 9, Bartolf teaches the sidewall spacer is formed by an anisotropic etching of the second mask layer (fig. 15, refer to the curved shape of 49).
Regarding claim 14, Bartolf teaches a depth of the second conductivity type plug region (6) exceeds a depth of the first well region (fig. 12).  
Regarding claim 15, Bartolf teaches a second conductivity type plug region (6) exceeds a depth of the second well region (5, fig. 12).
Regarding claim 16, Bartolf teaches a gate oxide layer, and a gate metal layer comprising a heavily doped polysilicon layer [0048].
Regarding claim 17, Bartolf teaches patterning the gate metal layer (7) in a peripheral region to result in a segmented polysilicon pattern and disjointed gate fingers (fig. 17).
Regarding claim 18, Bartolf teaches the gate metal layer [0048] in a peripheral region is formed as a contiguous layer (fig. 17, the gate on side is contiguous).  
  
Regarding claim 20, Bartolf teaches the second well region (5) is formed under the source region (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolf in view of Kudou et al., US 2015/0001553.
Regarding claim 8, Bartolf teaches the first mask layer (42) and the second mask layer (44) comprise silicon dioxide layer [0067]. 
Bartolf does not explicitly teach the silicon oxide is formed by chemical vapor deposition (CVD)
 Kudou teaches the use silicon oxide mask deposited by CVD [0119].
Bartolf and Kudou are analogous art because they both are directed a process based on silicon carbide substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartolf by Kudou because they are from the same field of endeavor.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartolf, as taught by Kudou, to use the silicon oxide mask deposited by CVD in order to make silicon carbide semiconductor device with low sheet resistance [0013].
Regarding claim 10, Bartolf as modified by Kudou teaches the first well region is formed by implanting Aluminum ions (Bartolf, [0069]) ions at an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) and at an implant dose ranging from 10^2 per centimeter squared to 10^15 per centimeter squared (Kudou, [0124]).  
Regarding claim 11, Bartolf as modified by Kudou teaches the source region is formed by implanting Nitrogen ions (Kudou, [0055]).  
Regarding claim 12, Bartolf as modified teaches the second conductivity type plug region is formed by implanting Aluminum ions (Bartolf, [0074) ions at an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) and at an implant dose ranging from 10^12 per centimeter squared to 10^15 per centimeter squared (Kudou, [0124]). 
Regarding claim 13, Bartolf as modified by Kudou teaches second well region (5, Bartolf) is formed by implanting Aluminum ions (Bartolf, [0074]) at an energy ranging from 10 kiloelectron volts (keV) to 800 kiloelectron volts (keV) (Bartolf, [0074) and at an implant dose ranging from 10^12 per centimeter squared to 10^17per centimeter squared (Kudou, [0124]).  

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolf.
 Regarding claim 19, Bartolf does not teach the disjointed gate fingers comprise an electrical connection at selected locations.
However, adjusting the shape of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartolf to have the shape as claimed in order to use it in device that requires such shape. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811